United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3337
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Duane Frederick Fisher,                 *
                                        *
             Appellant.                 *
                                    __________

                             Submitted: March 10, 2004

                                  Filed: April 22, 2004
                                   ___________

Before WOLLMAN, HANSEN, and COLLOTON, Circuit Judges.
                         ___________

COLLOTON, Circuit Judge.

       Duane Frederick Fisher was charged with unlawful possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). Fisher was stopped by police after a citizen
reported to officers that a man matching Fisher’s description had threatened him with
a gun. Fisher moved to suppress evidence obtained during the stop on the ground that
the encounter constituted an arrest without probable cause. After the district court1

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
denied Fisher's motion, Fisher entered a conditional guilty plea, reserving the right
to appeal the denial of his suppression motion. Fisher now appeals, and we affirm.

                                           I.

       On the morning of October 11, 2002, Officers Clifford and Kingdon of the
Minneapolis Police Department were driving through what they described as a
violent, crime-infested neighborhood in response to a fight-with-weapons call. They
stopped their patrol car to speak to two Native Americans, appellant Fisher and
someone named Lorenzo, who appeared to the officers to be a juvenile. At the time,
Fisher had a temporary cast and crutches, and was wearing a light brown plaid flannel
shirt. During their encounter with the officers, Fisher and Lorenzo were cooperative
and non-threatening. From their squad car, the officers questioned Fisher and
Lorenzo to determine whether Lorenzo was a truant. Satisfied with the answers, the
officers left and proceeded to their original destination.

       The officers drove for about three blocks, where they were flagged down by
a Hispanic male unknown to them. We will refer to this man as "the complainant."
The complainant told the officers that an "Indian guy" with crutches and a light
brown flannel shirt had pointed a gun at him only moments earlier, and that he
thought he had been robbed by the same "Indian guy" several weeks earlier. The
officers did not ask the complainant’s name or run a records check. They told him
to stay where he was located, and then left to retrace their route looking for Fisher.

       When the officers spotted Fisher, they pointed their guns at him, ordered him
to stop, and told him to raise his hands. Officer Clifford later explained that they had
drawn their weapons because of concern for their safety. During this encounter,
Fisher blurted out that he had a gun. Clifford found and removed a pistol from
Fisher’s pocket. Fisher was then arrested. When officers attempted to find the
complainant, they could not locate him. All attempts to locate or identify him were
unsuccessful.
                                           -2-
       After the government charged Fisher with unlawful possession of a firearm as
a previously convicted felon, in violation of 18 U.S.C. § 922(g)(1), Fisher moved to
suppress his statement and the gun on the ground that the evidence was the fruit of
an illegal arrest. The district court, upon de novo review of a recommendation from
the magistrate judge, credited the testimony of the officers, and ruled that the officers
had a reasonable, articulable suspicion that justified the stop and frisk of Fisher.

                                           II.

       Fisher’s argument has two prongs. First, he contends that his final encounter
with the police was not a mere investigative stop, but that it became an arrest when
the officers pointed their guns at him. Second, Fisher argues that this alleged arrest
was illegal because it was effected without probable cause. Specifically, he contends
that the statement of the unidentified complainant was insufficient to establish
probable cause to arrest, especially in light of Fisher’s earlier cooperation with the
officers. We review de novo whether a particular set of facts provides a reasonable,
articulable suspicion for an investigative stop, Ornelas v. United States, 517 U.S. 690,
699 (1996), and whether a particular seizure amounts to an arrest. United States v.
Bloomfield, 40 F.3d 910, 916 (8th Cir. 1994). Because we conclude that the stop was
supported by a reasonable, articulable suspicion, and that the degree of force used by
the officers did not transform the encounter from an investigative stop to an arrest,
we reject Fisher's contention.

       The district court correctly held that the officers possessed a reasonable,
articulable suspicion sufficient to conduct an investigative stop of Fisher under Terry
v. Ohio, 392 U.S. 1 (1968). The Supreme Court long ago made clear that it is
appropriate for police to conduct an investigative stop "when the victim of a street
crime seeks immediate police aid and gives a description of his assailant." Adams v.
Williams, 407 U.S. 143, 147 (1972). This is such a case.



                                          -3-
       During their initial encounter with Fisher, the officers had an opportunity to
observe Fisher's appearance and attire, including his cast and crutches. These
characteristics certainly set Fisher apart from the ordinary pedestrian. Less than a
minute later, in close proximity to where the officers had encountered Fisher, the
officers were flagged down by the complainant. The complainant approached the
officers, telling them he had been assaulted in that area by someone matching Fisher's
distinctive description moments earlier. Although the officers did not know the
complainant's name or why he was at the location, they were nonetheless confronted
with an in-person report of a serious street crime and a description of the perpetrator
that matched Fisher. The complainant's report was corroborated by the fact that
Fisher was in close proximity to the scene of the alleged assault at or around the time
it was alleged to have occurred. Based on this information, the officers had
reasonable suspicion that Fisher committed a crime, and that he was armed and
dangerous.

       An investigative stop must be limited in scope and manner to satisfy the
requirements of Terry. There is "no 'litmus-paper test' or 'sentence or paragraph' rule
to determine when, given the 'endless variations in facts and circumstances,'
police-citizen encounters exceed the bounds of mere investigative stops." United
States v. Jones, 759 F.2d 633, 636 (8th Cir. 1985) (quoting Florida v. Royer, 460 U.S.
491, 506 (1983) (plurality opinion)). It is well established, however, that when
officers are presented with serious danger in the course of carrying out an
investigative detention, they may brandish weapons or even constrain the suspect
with handcuffs in order to control the scene and protect their safety. See United
States v. Navarette-Barron, 192 F.3d 786, 789-91 (8th Cir. 1999) (officers did not
exceed limits of Terry stop by drawing weapons and handcuffing drug trafficking
suspect who may have been armed); United States v. Lloyd, 36 F.3d 761, 762-63 (8th
Cir. 1994) (brandishing gun and ordering suspect to raise hands did not transform
Terry stop to an arrest where police were looking for men who had just threatened
complainant with firearms); United States v. Danielson, 728 F.2d 1143, 1146-47 (8th

                                         -4-
Cir. 1984) (officers did not exceed bounds of investigative detention by approaching
suspects in armed bank robbery with weapons drawn).

       The decision to approach Fisher with guns drawn was reasonably necessary to
the investigative stop. Although Fisher had been cooperative in his initial encounter
with the officers, this cooperation did not negate the risk that Fisher was armed and
potentially dangerous. After their first contact with Fisher, the officers received
specific information that an assailant matching Fisher's description had used a gun in
connection with an assault only minutes earlier. Moreover, the officers were
approaching Fisher in a neighborhood known for gun violence. Under these
circumstances, the officers were entitled to exercise a great degree of control over the
investigative stop.

      Fisher was detained justifiably at the time he announced to the officers that he
had a gun, so his statement was not the fruit of a constitutional violation. Based on
Fisher's statement, the officers had authority to seize the firearm to ensure their safety.
See Adams, 407 U.S. at 147-48; Terry, 392 U.S. at 29-30. With the report of the
complainant and the seizure of the firearm, the officers had probable cause to arrest
Fisher for assault or robbery. Accordingly, the judgment of the district court is
affirmed.
                         _____________________________




                                           -5-